— -Order denying plaintiff’s motion to strike out the answer under section 299 of the Civil Practice Act reversed on the law and the facts, with ten dollars costs and disbursements, and motion to strike out granted, with ten dollars costs, unless within five days from the entry of the order hereon the defendant appear and complete its examination before trial and pay to the plaintiff the sum of twenty-five dollars; in which event the order is affirmed, with ten dollars costs and disbursements to appellant. Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ., concur.